PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee, Jae, Young
Application No. 15/931,528
Filed: May 13, 2020
For: PERSONAL INFORMATION MANAGEMENT DEVICE, SYSTEM, METHOD AND COMPUTER-READABLE NON-TRANSITORY MEDIUM THEREFOR
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed July 8, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copies of foreign applications retrieved on July 12, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on May 13, 2020. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition. However, the Office will mail all future correspondence solely to the address of record.

This application file is being referred to the Technology Center Art Unit 2434.




/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

                                                                                                                                                                                               

CC:	Benjamin A. Kimes
	Lowenstein Sandler LLP
390 Lytton Avenue
Palo Alto, CA 94301